El Juez -Asociado Señor Frahoo Soto,
emitió la opinión del tribunal.
Por escritura pública otorgada- en agosto 20, 1892, Félix Antonio González compró a Agustín.; Cast ello y Busquets, *852para su hija natural, Dolores Torres, cierta finca rústica, pagando el precio de $600 que el vendedor dejó en poder de González en pago y saldo de su crédito contra la socie-dad de Patxot Castelló y Compañía. Presentada al regis-tro la escritura, el registrador denegó la inscripción por los motivos que en síntesis dicen así: porque el precio de $600 invertido en la compra de la finca se realizó con caudal del padre, y de acuerdo' con el artículo 161 del Código Civil Revisado la propiedad y el usufructo de la finca per-tenece a González y no a su hija Dolores Torres.
Porque aceptando González la escritura en representa-ción de su hija natural, no acredita que esté autorizado para ello como mandatario verbal o con poder suficiente, y que presumiéndose, además, la bija menor de edad por no constar su edad, es nulo el contrato.
Y porque asimismo es nulo el contrato por tratarse de una donación y ésta no ba sido aceptada en forma legal.
La nota del registrador en sus distintos puntos es equivocada. En el caso de Fuentes v. El Registrador, 24 D.P.R. 619, se trató por el registrador de que se dejara establecida la procedencia del dinero invertido en la compra de un inmueble a favor de unos menores. Esta corte decidió, en resumen, que la cuestión era más bien para ser determinada por los tribunales y que el registrador carecía de facultad para investigar el origen .del .dinero.
El registrador parece no haberse fijado en este caso y al establecer el origen del precio de compra y satisfacer el contrato él resuelve una cuestión de la competencia exclu-siva de los tribunales. Manresa, comentando los artículos 160 y 161 del Código Civil español, que equivalen textual-mente a los mismos números del Código Civil, Revisado; sostiene lo ya establecido por esta corte, diciendo: “De suerte que, generalizado dicbo principio para que al bijo se le reconozcan derechos, es necesario, en caso de litigio, que pruebe que le corresponden.” Tomo 1, pág. 345.
 En cuanto a la representación que ostenta el pa*853dre a nombre de la bija, asumiendo que fuera menor de edad, es enteramente legal. Véase, el mismo caso de Fuen-tes, supra. Y si cqmo supone en forma alternativa el regis-trador que Dolores Torres fuera mayor de edad, el con-trato es válido, pues la falta de comparecer un comprador en forma legal no anula el contrato, y sólo sería un defecto subsanable. Colón v. El Registrador, 18 D.P.R. 125.
Del mismo modo carece de fundamento el último motivo que se alega bajo la conjetura de que, se trata de una donación y no de una venta. Prima facie el contrato es uno de compraventa y siendo ello así, no podemos considerar la conjetura del registrador dentro de los límites de este recurso.
Por todo lo expuesto, debe revocarse la nota del regis-trador en todos sus particulares y ordenarse la inscripción solicitada.